UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4751


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS JERMAINE ROBINSON, a/k/a Tony,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:05-cr-00667-TLW-1)


Submitted:   February 25, 2015            Decided:    March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas      Robinson       appeals          his     forty-month          sentence

imposed upon revocation of his supervised release.                                On appeal,

Robinson’s       counsel   has    filed       a       brief    pursuant      to   Anders      v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious        grounds       for     appeal          but     questioning          whether

Robinson’s sentence is plainly unreasonable.                           Although notified

of   his   right    to     do    so,    Robinson         has     not    filed     a    pro    se

supplemental brief.          We affirm.

             “A district court has broad discretion when imposing a

sentence upon revocation of supervised release.”                             United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                            We will affirm a

sentence imposed upon revocation of supervised release if it is

within     the     applicable         statutory         maximum        and    not     plainly

unreasonable.       United States v. Crudup, 461 F.3d 433, 438 (4th

Cir. 2006).        In determining whether a revocation sentence is

plainly     unreasonable,         we     first          assess     the       sentence        for

procedural and substantive unreasonableness.                           Id. at 438-39. In

this   initial     inquiry,      we    take       a    “more    deferential         appellate

posture concerning issues of fact and the exercise of discretion

than reasonableness review for guidelines sentences.”                                  United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation marks omitted).              “In exercising its discretion . . .,

a    district     court    is     guided          by    the    Chapter       Seven     policy

                                              2
statements        in    the    federal      Guidelines          manual,    as    well    as   the

statutory factors applicable to revocation sentences under 18

U.S.C. §§ 3553(a), 3583(e).”                    Webb, 738 F.3d at 641.

              A        supervised          release         revocation           sentence       is

procedurally            reasonable         if     the      district        court        properly

calculates        the     Guidelines        range       and     adequately      explains      the

sentence      after       considering       the       Chapter     Seven    advisory       policy

statements and the appropriate § 3553(a) factors.                                      18 U.S.C.

§ 3583(e) (2012); United States v. Thompson, 595 F.3d 544, 547

(4th     Cir.      2010).           A    revocation       sentence        is    substantively

reasonable        if    the     district        court    states     a     proper      basis   for

concluding         that       the   defendant         should      receive       the     sentence

imposed, up to the statutory maximum.                           Crudup, 461 F.3d at 440.

Only if a sentence is procedurally or substantively unreasonable

will     we       “then       decide      whether         the     sentence        is     plainly

unreasonable.”            Id. at 439.           A sentence is plainly unreasonable

if it is clearly or obviously unreasonable.                         Id.

              In       this    case,     the     record       reveals     no    procedural     or

substantive error by the district court.                           We thus conclude that

Robinson’s sentence is not plainly unreasonable.                                In accordance

with Anders, we have reviewed the entire record in this case and

have   found       no     meritorious       issues       for     appeal.        We     therefore

affirm     the         district         court’s       judgment      revoking          Robinson’s

supervised release and the sentence the court imposed.                                        This

                                                  3
court requires that counsel inform Robinson, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Robinson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Robinson.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                     4